Citation Nr: 0530686	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  01-00 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1978, from May 1978 to February 1987, and from 
February 1990 to September 1991.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  In May 2003, the veteran's claim was 
remanded by the Board in order to obtain a VA examination.  

In a February 2004 decision, the Board denied the veteran's 
service connection claim.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2005, the parties on appeal filed a 
joint motion for an order vacating the Board's February 2004 
decision and remanding the case back to the Board to provide 
an adequate statement of reasons or bases as well as further 
adjudication.  In an April 2005 Order, the Court granted the 
motion and remanded the matter for compliance with the 
instructions in the joint motion.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In VA treatment records located in the claims file, the 
veteran has indicated that he received treatment for his 
claimed psychiatric disability at a private facility in 
Michigan.  As required under 38 C.F.R. § 3.159(c)(1), VA must 
attempt to procure treatment records identified by the 
veteran.  See 38 C.F.R. § 3.159(c) (2004).  

The veteran was notified by a July 16, 2003 VA letter of an 
examination scheduled in New York during August 2003.  A VA 
Form 119 (Report of Contact) dated on July 28, 2003 showed 
that the veteran had notified the VAMC in New York that he 
had moved to another state.  However, the veteran had not 
provided a new mailing address to VA.  While the Board 
recognizes that the veteran did not provide a new mailing 
address, he did notify VA that he would be unable to report 
for the examination due to moving out of state prior the date 
of the scheduled examination.  Resolving doubt in favor of 
the veteran, the Board finds that this constitutes good cause 
for failure to report for VA examination under 38 C.F.R. 
§ 3.655 and finds that the examination should be rescheduled.  
Further, based upon evidence of notations of depression 
contained in the veteran's service medical records and the 
current psychiatric diagnoses contained in the VA and private 
treatment records in the claims file, the Board finds that it 
must obtain a medical examination in order to identify the 
current nature and extent of the veteran's claimed 
psychiatric disability and to obtain an opinion concerning 
whether the veteran's current disability is related to the 
condition noted during the veteran's active military service.

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2004).

In view of the foregoing, this case is REMANDED for the 
following:

1.  Request that the veteran identify any 
private treatment provider that treated 
him for his claimed psychiatric 
disability since separation from service.  
After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.

2.  Schedule the veteran for a VA 
examination to show the nature and extent 
of his current psychiatric disability.  
For each diagnosis made, the examiner 
should indicate whether the diagnosed 
disability is related to disease or 
injury during active military service.  A 
complete rationale for all opinions 
should be expressed.  If the examiner 
cannot respond to the inquiries without 
resort to speculation, he or she should 
so state.  The claims folder and a copy 
of the REMAND should be made available to 
the examiner for review.

3.  Thereafter, readjudicate the 
veteran's claim for entitlement to 
service connection for a chronic acquired 
psychiatric disorder.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits since July 2003.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


